DETAILED ACTION
Response to Amendment
	The amendment filed on 5/3/2021 has been entered. Claims 1, 3, 11, 13, 22, 24, 27 and 29 have been amended, and claims 1-30 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11, 18, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0288781 A1); in view of Zhou et al. (US 2019/0215136 A1).

Regarding claims 1 and 22; Akkarakaran discloses receiving, during a transmission interval, a data transmission over a plurality 4of beamformed channels and, for each data transmission, a reference signal transmitted in 5conjunction with the data transmission (a UE receives DL PDSCH transmissions over multiple beamformed channels (e.g. channels 702a – 702c) in a slot; channel state information reference signal may also be multiplexed with the PDSCH; mini-slots may be transmitted occupying resources scheduled for ongoing slot transmission for the same UE; see paragraph [0082], [0099], [0101]-[0102] and Fig. 7, Fig. 9); wherein the data transmission is received via a first beam associated with a first beamformed channel and a second beam associated with a second beamformed channel (PDSCH occupying mini-slots s2-s3 is transmitted via beamformed channel 702a; PDSCH occupying mini-slots s4-s5 is transmitted via beamformed channel 702b; see paragraph [0099], Fig. 7 and Fig. 9).  
Akkarakaran discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Zhou discloses 6performing, for one or more of the plurality of beamformed channels, a 7channel state measurement procedure during the transmission interval using the data 8transmission, the reference signal, or a combination thereof (a wireless device may use a CSI-RS in a multi-beam system for estimating the beam quality of the links between the wireless device and a base station; see paragraph [0217]); and  9transmitting a feedback report indicating a result of the channel state measurement 11procedure for the one or more of the plurality of beamformed channels (based on a measurement of a CSI-RS, a wireless device may report CSI to a base station; see paragraph [0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran and Zhou to perform channel state measurement and transmit a feedback report in order to estimate beam quality of the links (see paragraph [0217] of Zhou).	

Specifically for claim 22; Akkarakaran discloses a processor (processor 1104; see Fig. 11), 4memory in electronic communication with the processor (memory 1105; see Fig. 11); and 5instructions stored in the memory and executable by the processor (instructions 1152; see Fig. 11). 

Regarding claims 7 and 18; Akkarakaran discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Zhou discloses wherein the feedback report indicates at least 2one of a signal-to-noise ratio (SNR), a reference signal received power (RSRP), a channel 3quality indicator (CQI), a reference signal received quality (RSRQ), or a combination thereof (a wireless device may measure and report CQI, RSRP to a base station; see paragraph [0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran and Zhou to transmit a feedback report to a base station to estimate beam quality of the links (see paragraph [0217] of Zhou). 

claim 11; Akkarakaran discloses transmitting, during a transmission interval, a data transmission over a 7plurality of beamformed channels to a user equipment (UE) and, for each data 8transmission, a reference signal transmitted in conjunction with the data transmission (a base station transmits DL PDSCH transmissions over multiple beamformed channels (e.g. channels 702a – 702c) in a slot; channel state information reference signal may also be multiplexed with the PDSCH; mini-slots may be transmitted occupying resources scheduled for ongoing slot transmission for the same UE; see paragraph [0082], [0099], [0101]-[0102] and Fig. 7, Fig. 9);  wherein the data transmission is received via a first beam associated with a first beamformed channel and a second beam associated with a second beamformed channel (PDSCH occupying mini-slots s2-s3 is transmitted via channel 702a; PDSCH occupying mini-slots s4-s5 is transmitted via channel 702b; see paragraph [0099], Fig. 7 and Fig. 9).  
Akkarakaran discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Zhou discloses 9receiving, from the UE a feedback report indicating a result of a 11channel state measurement procedure for one or more of the plurality of beamformed 12channels using the data transmission, the reference signal, or a combination thereof (a wireless device may use a CSI-RS in a multi-beam system for estimating the beam quality of the links between the wireless device and a base station; based on a measurement of a CSI-RS, a wireless device may report CSI (e.g. CQI, RSRP etc.) to a base station; see paragraph [0217]);  13and 14performing, based at least in part on the feedback report, subsequent 15transmissions to the UE over the one or more beamformed channels (the base station transmits a DCI indicating a beam which may correspond to the one or more RS resources with L1-RSRP report from the UE; see paragraphs [0217] and [0300]). 


Specifically for claim 27; Akkarakaran discloses a processor (processor 1104; see Fig. 10), 4memory in electronic communication with the processor (memory 1005; see Fig. 10); and 5instructions stored in the memory and executable by the processor (instructions 1052; see Fig. 10).
 
Claims 2, 12, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of Park et al. (US 2019/0253949 A1). 

Regarding claims 2 and 23; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Park discloses determining that a control transmission received during the transmission 3interval is transmitted using an antenna configuration that is quasi-co-located (QCL) with 4respect to an antenna configuration used for the data transmission (a UE monitors NR-PDCCH on different beam pair links in different NR-PDCCH OFDM symbols; a spatial QCL parameters is used to indicate between DL RS antenna ports and DM-RS antenna ports of DL data channel; see paragraphs [0018], [0247] and [0354]); and 5performing, for the one or more of the plurality of beamformed channels, the 6channel state measurement procedure during the transmission interval using the control 7transmission (the wireless device may measure beam quality of the one or more beams, and may report measurement results of beam quality to the base station; see paragraph [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Park to determine a control information using QCLed indication in order to increase robustness against beam pair link blocking (see paragraph [0246] of Park). 

Regarding claims 12 and 28; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Park discloses transmitting a control transmission during the transmission interval using an 4antenna configuration that is quasi-co-located (QCL) with respect to an antenna configuration 5used for the data transmission (a base station transmits spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of DL data channel; see paragraphs [0018], [0247] and [0354]), wherein the channel state measurement procedure is 6performed using the control transmission (the wireless device may measure beam quality of the one or more beams, and may report measurement results of beam quality to the base station; see paragraph [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Park to determine a control information using QCLed indication in order to increase robustness against beam pair link blocking (see paragraph [0246] of Park).
Claims 3, 10, 13, 21, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of R1-1714337 (3GPP TSG RAN WG1 Meeting #90).

Regarding claims 3 and 24; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
R1-1714337 discloses identifying resources allocated for transmitting an acknowledgement/negative ACK/NACK message for 3the transmission interval (a UE identifies resources at the end of the transmission interval for transmitting an ACK/NACK; see section 2.3 and Fig. 3); and 4using the identified resources for transmitting the feedback report over an ACK/NACK signal and the 5ACK/NACK message (the UE transmits ACK/NACK together with beam reporting; see section 2.3 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and R1-1714337 to transmit the feedback report over an ACK/NACK signal to achieve extra robustness (see section 2.3 of R1-1714337).

Regarding claims 10 and 21; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
wherein the reference signal comprises a 2demodulation reference signal (DMRS) (the reference signal transmitted with PDSCH is DMRS; see paragraph 2.3 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and R1-1714337 to transmit PDSCH in conjunction with a DMRS in order to perform beam failure recovery procedure (see section 2.3 of R1-1714337).

Regarding claims 13 and 29; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
R1-1714337 discloses receiving the feedback report over an acknowledgement/negative acknowledgement (ACK/NACK) resources allocated for transmitting an ACK/NACK message (beam reporting is transmitted together with the corresponding ACK/NACK transmission to a base station; see section 2.3, Fig. 2 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and R1-1714337 to transmit the feedback report over an ACK/NACK signal to achieve extra robustness (see section 2.3 of R1-1714337).

	Claims 4, 6, 14, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of Gong et al. (US 2020/0154467 A1).

claims 4 and 25; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels. 
Gong discloses identifying, for each of the plurality of beamformed channels, a receive beam 3used to receive the data transmission (a UE derives a beam from the QCL association between PUCCH DMRS and a respective PDSCH DMRS; for a given slot, two separate PDSCH-DMRS are transmitted via two beams; see paragraph [0347] and Fig. 15F); and 4selecting, based at least in part on the respective receive beam, a transmit 5beam to use for transmitting the feedback report ( a UE  transmits the contents of each PUCCH on a respective beam which is used to transmit PDSCH; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

Regarding claim 6; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels. 
Gong discloses transmitting the feedback report over a plurality of transmit beams, each 3transmit beam associated with a corresponding receive beam used to receive the data 4transmission (a UE transmits the contents of each PUCCH on a respective beam which is used to transmit PDSCH; for a given slot, two separate PUCCH are transmitted via two beams; see paragraph [0347] and Fig. 15F).


Regarding claim 14; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channel. 
Gong discloses receiving the feedback report over a transmit beam that is based at least in part 3on a receive beam used by the UE to receive the data transmission (a UE transmits PUCCH to a base station via a beam that transmits a respective PDSCH DMRS; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

Regarding claim 16; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channel. 
Gong discloses receiving the feedback report over a plurality of transmit beams, each transmit 3beam associated with a corresponding receive beam used by the UE to receive the data transmission (the contents of each PUCCH is transmitted on a respective beam which is used to transmit PDSCH; for a given slot, two separate PUCCH are transmitted via two beams; see paragraph [0347] and Fig. 15F).


Regarding claim 25; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels. 
Gong discloses identifying, for each of the plurality of beamformed channels, a receive beam 3used to receive the data transmission (a UE derives a beam from the QCL association between PUCCH DMRS and a respective PDSCH DMRS; for a given slot, two separate PDSCH-DMRS are transmitted via two beams; see paragraph [0347] and Fig. 15F); and 4selecting, based at least in part on the respective receive beam, a transmit 5beam to use for transmitting the feedback report (the contents of each PUCCH is transmitted on a respective beam which is used to transmit PDSCH; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Gong to transmit the feedback report on a corresponding beam in order to transmits to a corresponding TRP (see paragraph [0347] of Gong).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; in view of Gong; and in further view of Harada et al. (US 2020/0099437 A1).

Regarding claims 5 and 26; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Harada discloses identifying, based at least in part on the channel state measurement procedure, 3a channel performance metric value associated with the receive beam; 4determining that the channel performance metric value fails to satisfy a 5threshold (a beam failure event occurs when the state in which the beam quality (e.g. the RSRP or RSRQ) of beam pair links is lower than a predetermined threshold; see paragraph [0089] and Fig. 4); and  6wherein transmitting the feedback report is based at least in part on the 7determining (the UE reports beam failure occurrence to the base station; see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou, Gong and Harada to transmit beam failure occurrence to a base station in order to receive DL data properly (see paragraph [0013] of Harada).
	
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of R1-1708134 (3GPP TSG RAN WG1 Meeting #89).

	Regarding claims 8 and 19; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
wherein the feedback report indicates at least 2one of an indication of an absolute channel performance metric value for each of the one or 3more of the plurality of beamformed channels (reported beam information the information the information indication groups, DL Tx beams, and the corresponding L1-RSRP and/or CSI; the beam report includes differential multi-beam reports for different channel; see section 3.3 and section 5), a relative channel performance metric value 4for the one or more of the plurality of beamformed channels, an identifier for each of the one 5or more beamformed channels having a channel performance metric value satisfying a 6threshold, an identifier of at least one beamformed channel having a highest channel 7performance metric value, or a combination thereof (no patentable weight is given to other elements due to the claim language one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and R1-1708134 to report channel performance metric value for each of beamformed channel in order to achieve high reliability of the network (see section 3.1 of R1-1708134).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of Xi et al. (US 2020/0288479 A1).

	Regarding claims 9 and 20; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Xi discloses wherein each of the plurality of beamformed 2channels corresponds to a channel using a corresponding transmission control indicator (TCI) 3state beam (for PDCCH or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Xi to include a TCI state for beam indication in order for a UE to determine which DL RS index to use (see paragraph [0082]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of Bedekar et al. (US 2021/0028847 A1).

	Regarding claim 15; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels. 
Bedekar discloses identifying, based at least in part on the feedback report, a result of the channel 3state measurement procedure for the receive beam (each UE my measure reference signals for each of a plurality of beams and sends a measurement reports (e.g. RSRP) to a base station; the BS may determine the best beam for a UE from the signals it receives from the UE; see paragraph [0032]); and  4wherein performing subsequent transmissions to the UE is based at least in 5part on the identifying (the BS may take into account the metrics of the UEs, the preferred beam(s) for each UE to transmit DL data; see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Bedekar to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; and in further view of Davydov et al. (US 2019/0132851 A1).

	Regarding claim 17; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
Davydov discloses transmitting an indication to the UE identifying one or more transmit beams 3for the UE to use for communicating the feedback report over the ACK/NACK signal (a UE can be configured to use a certain beam for uplink transmission; beam pair link index for PDSCH reception can be used in a corresponding ACK/NACK transmission; see paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Davydov to transmit an indication to the UE identifying transmit beam to use for better beam management (see paragraph [0116]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran; in view of Zhou; in view of Gong; and in further view of Bedekar.

Regarding claim 30; the combination of Akkarakaran and Zhou discloses transmitting PDSCH in conjunction with reference signal to a UE via a plurality of beamformed channels.
receive the feedback report over a transmit beam that is based at least in part 3on a receive beam used by the UE to receive the data transmission (a UE transmits PUCCH to a base station via a beam that transmits a respective PDSCH DMRS; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).
Bedekar discloses identify, based at least in part on the feedback report, a result of the channel 3state measurement procedure for the receive beam (each UE my measure reference signals for each of a plurality of beams and sends a measurement reports (e.g. RSRP) to a base station; the BS may determine the best beam for a UE from the signals it receives from the UE; see paragraph [0032]); and  4wherein performing subsequent transmissions to the UE is based at least in 5part on the identifying (the BS may take into account the metrics of the UEs, the preferred beam(s) for each UE to transmit DL data; see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkarakaran, Zhou, Gong and Bedekar to perform subsequent transmission to the UE based upon feedback report to better schedule resources (see paragraph [0032] of Bedekar). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new references Akkarakaran et al. (US 2018/0288781 A1) and Zhou et al. (US 2019/0215136 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415